Citation Nr: 0310613	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of fractures of the left tibia and fibula with 
chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to May 
1992.  He also had almost 5 months of prior active duty, as 
well as a period of active duty from September 2001 to 
December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Winston-Salem, North Carolina RO that denied entitlement to 
an increased (greater than 10 percent) rating for post-
operative residuals of fractures of the left tibia and fibula 
with chondromalacia of the left patella.  In August 2000, the 
RO assigned a temporary total evaluation for the veteran's 
left knee disability from February 8, 2000, until August 8, 
2000.  Thereafter, a 10 percent rating was restored effective 
August 9, 2000.  The veteran then continued his appeal.


REMAND

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  In August 2002, the Board sent a letter 
to the veteran requesting him to provide pertinent medical 
records or provide the information and authorization 
necessary for the Board to obtain such records.  The Board 
informed the veteran that the information or evidence should 
be submitted within 30 days of the date of the Board's 
letter.  The Board also arranged for the veteran to undergo a 
VA examination.  

The veteran did not respond to the Board's letter or appear 
for the scheduled examination.  However, he did submit a DD 
214 to the RO, which was forwarded to the Board, reflecting 
that he had additional active service from September 2001 to 
December 2002.  No medical records associated with this 
additional period of active service have been associated with 
the claims folder.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit also held that the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorize the Board to render a 
decision not less than 30 days after providing the notice 
required under 38 U.S.C.A. § 5103(a), are invalid because 
they are contrary to 38 U.S.C.A. § 5103(b), which provide the 
claimant a period of one year in which to submit the 
requested evidence and information.  Id. 

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should issue the veteran a 
VCAA notice letter informing him that he 
should submit any outstanding medical 
records which tend to show that he meets 
the criteria for a higher rating for his 
service-connected disability.  He should 
also be informed that if he provides 
sufficient identifying information and 
any necessary authorization, the RO will 
attempt to obtain the evidence on his 
behalf.  The RO must inform the veteran 
that any evidence and information 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's VCAA notice letter.

2.  If the veteran identifies additional 
evidence and provides any necessary 
authorization, the RO should take 
appropriate steps to obtain such 
evidence.  In any event, the RO should 
obtain service medical records for the 
veteran's period of active service from 
September 2001 to December 2002.

3.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002), to include affording the veteran 
a VA examination to determine the current 
degree of severity of his left knee 
disability.  The RO must inform the 
veteran of the consequences of his 
failure to appear for the scheduled 
examination without good cause.

4.  Following the completion of the 
requested development, the RO should 
readjudicate the veteran's claim.  
Consideration should specifically be 
given to the question of whether separate 
ratings may be assigned for the left knee 
disability based on instability and 
limitation of motion.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
In accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




